NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ICON HEALTH & FITNESS, INC.,
Plaintiff-Appellant, -
V.
OCTANE FITNESS, LLC,
Defen,dant-C'r0ss Appellan,t.
2011-1521, -1636
Appea1s from the United States District Court for the
District of Minnesota in case no. 09-CV-0319, Judge Ann
D. Montgo1nery.
ON MOTION
ORDER
ICON Health & Fitness, Inc. moves without opposi-
tion for a 21-day extension of ti1ne, until Apri1 2, 2012, to
file its response and reply brief.
Upon consideration thereof,
IT ls ORDERED THAT:

ICON HEALTH V. OCTANE FITNESS
The motion is granted
NAR 0 2 2012
Date
cc: David R. Wright, Esq.
Rudo1ph A. Te1scher, Jr., Es
s21
q.
2
FOR THE CoURT
/s/ J an Horbaly
J an Horba1y
C1erk
FILED
U.S. COURT 0F APPEALS FOB
THE FEDEHAL ClRCUlT
MAR U 2 2012
JAN HOFlBAL\'
“ CLERK